Fourth Court of Appeals
                          San Antonio, Texas
                                JUDGMENT
  Nos. 04-19-00254-CR, 04-19-00256-CR, 04-19-00257-CR, 04-19-00260-CR

                           John Gabriel CASTILLO,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 187th Judicial District Court, Bexar County, Texas
   Trial Court Nos. 2016CR10071, 2018CR0407, 2019CR2595, 2019CR2598
                Honorable Stephanie R. Boyd, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

In accordance with this court’s opinion of this date, these appeals are DISMISSED.

SIGNED June 12, 2019.


                                        _________________________________
                                        Patricia O. Alvarez, Justice